Exhibit 99.1 N e w sR e l e a s e QUICKSILVER RESOURCES INC. 777 West Rosedale Street Fort Worth, TX76104 www.qrinc.com Quicksilver Resources Reports Record Quarterly Results Organic Growth Fuels 17th Consecutive Quarterly Production Increase Net Income Increases 25% to $28.7 Million FORT WORTH, TEXAS (November 6, 2007) – Quicksilver Resources Inc. (NYSE: KWK)today reported record quarterly production and revenues for the period ended September 30, 2007.Net income for the third quarter was $28.7 million ($.35 per diluted share), up 25 percent as compared to $22.9 million ($.28 per diluted share) in the prior-year quarter. Adjusted net income, a non-GAAP measure which excludes items associated with the divestment of the company’s properties and assets in Michigan, Indiana and Kentucky, was $32.2 million ($.39 per diluted share) for the third quarter of 2007, up 40 percent as compared to $22.9 million ($.28 per diluted share) in the prior-year quarter.Net cash from operating activities for the nine months ended September 30, 2007 was $247.4 million, an increase of nearly 32 percent from $187.7 million generated in the same period of 2006, as presented in the attached Condensed Consolidated Statements of Cash Flows. Third-Quarter 2007 Highlights · Produced record volumes of 238 MMcfe per day – up 36% · Generated $100 million of net cash from operating activities · Drilled 68 horizontal wells in the Fort Worth Basin; connected 61 wells to sales · Completed successful initial public offering of Quicksilver Gas Services, netting nearly $100 million to the company · Announced divestment of Northeast Operations; transaction closed November 1 “The continued successful execution of our development program in the Fort Worth Basin paved the way for our 17th consecutive quarterly increase in production volumes,” said Glenn Darden, Quicksilver president and chief executive officer.“As a result, total production volumes in this basin increased 150 percent from the prior-year period.Included in this increase is more than a three-fold increase in the amount of natural gas liquids extracted from our high-Btu production.With the superior performance we are experiencing from this area, we expect to be able to exceed our initial forecast of 25 percent growth in total production for 2007, despite the divestment of approximately 75 MMcfe per day from our properties in Michigan, Indiana and Kentucky. “Cash proceeds received for the property divestment and initial public offering of our Texas midstream operations have significantly strengthened the company’s capital structure while -more- NEWS RELEASE Page 2 of9 enabling us to maintain a meaningful interest in the future growth of these assets.The company is well positioned to capitalize on the organic growth provided by its large inventory of low-risk development projects.” Production Total average production increased 36 percent to a record 238 million cubic feet of natural gas equivalent (MMcfe) per day for the third quarter of 2007 versus the prior-year period of 175 MMcfe per day.Total daily production volumes increased 14 percent sequentially from the second quarter of 2007.Natural gas, including natural gas liquids (NGLs), comprised approximately 96 percent of the company’s total production in the third quarter of 2007. Production, on a thousand cubic feet of natural gas equivalent (Mcfe) per day basis, for the company’s primary operating areas for the three months ended September 30 was as follows: Mcfe/d Area 2007 2006 Change Texas 101,338 40,505 150 % Canada 57,036 49,208 16 % Northeast Operations 76,173 81,353 (6 %) Other 3,108 3,440 (10 %) Total company 237,655 174,506 36 % Revenues and Costs Total revenues for the third quarter of 2007 were $159.2 million compared to $99.2 million in the prior-year quarter.Sales of natural gas, NGLs and oil totaled $151.0 million in the third quarter of 2007, up nearly 54 percent from the 2006 quarter.The increase reflects a 36 percent increase in equivalent daily production volumes and a 13 percent increase in the average realized price per Mcfe. Production costs of $44.2 million for the 2007 third quarter represent a $19.6 million increase from the prior-year quarter.This increase was primarily due to increased production from Texas as well as a $5.4 million severance-related charge associated with the previously announced divestment of the company’s Northeast Operations in Michigan, Indiana and Kentucky.Excluding these divested-related charges, unit production costs were $1.78 per Mcfe during the 2007 quarter. Operations Update In the Fort Worth Basin, the company drilled 68 wells (59.8 net) and connected 61 wells (53.8 net) to sales during the third quarter.With 13 rigs currently working in the basin, the company now expects to drill 220 to 230 wells in the area during 2007.Third-quarter 2007 recoveries of natural gas liquids from production in the Fort Worth Basin averaged more than 115 barrels for each million cubic feet of natural gas processed. -more- NEWS RELEASE Page3 of9 In Canada, drilling activities resumed as expected in the third quarter following the end of the spring break-up period.The company has drilled 149 operated wells in the Horseshoe Canyon area during the first nine months of 2007 and expects to drill an additional 90 wells here by year end.As a result, we remain on track to achieve the projected 10 percent annual production growth from our Canadian operations. Total capital expenditures for the third quarter of 2007 were approximately $286 million, of which approximately 76 percent was associated with drilling and completion activities, approximately 17 percent for midstream activities, approximately five percent for acreage purchases, and approximately two percent for corporate. Fourth-Quarter Outlook Fourth-quarter production volumes are expected to average in the range of 210 to 220 MMcfe per day, reflecting the divestment of the Northeast Operations as of November 1, 2007.Average unit expenses, on an Mcfe basis are expected as follows: ·Production costs $ 1.45 - $ 1.55 ·Production taxes .10 - .15 ·General and administrative .55 - .60 ·Depletion, depreciation & accretion 1.45 - 1.50 Conference Call The company will host a conference call to discuss third-quarter 2007 operational and financial results today, at 2:00 p.m. eastern time. Quicksilver invites interested parties to participate in the call via the company’s website at http://www.qrinc.com or by calling 1-877-313-7932, using the conference ID number 6104498, prior to 1:55 p.m. eastern time.A digital replay of the conference call will be available at 5:00 p.m. eastern time today, and will remain available for 30 days.The replay can be dialed at 1-800-642-1687 and reference should be made to the conference ID number 6104498.A replay will also be archived for 30 days on the company’s website. Use of Non-GAAP Financial Measures This press release and the accompanying schedules include the non-generally accepted accounting principles ("non-GAAP") financial measures of Adjusted Net Income, Adjusted EBITDA and Adjusted Gross Margin.The accompanying schedules provide reconciliations of these non-GAAP financial measures to their most directly comparable financial measure calculated and presented in accordance with accounting principles generally accepted in the United States of America ("GAAP").Our non-GAAP financial measures should not be considered as alternatives to GAAP measures such as net income, operating income or any other GAAP measure of liquidity or financial performance. -more- NEWS RELEASE Page4 of9 About Quicksilver Resources Fort Worth, Texas-based Quicksilver Resources is a natural gas and crude oil exploration and production company engaged in the development and acquisition of long-lived, unconventional natural gas reserves, including coal bed methane, shale gas, and tight sands gas in North America.The company has U.S. offices in Fort Worth, Texas; Granbury, Texas and Cut Bank, Montana.Quicksilver’s Canadian subsidiary, Quicksilver Resources Canada Inc., is headquartered in Calgary, Alberta.For more information about Quicksilver Resources, visit www.qrinc.com. Forward-Looking Statements The statements in this press release regarding future events, occurrences, circumstances, activities, performance, outcomes and results are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Although these statements reflect the current views, assumptions and expectations of Quicksilver Resources’ management, the matters addressed herein are subject to numerous risks and uncertainties, which could cause actual activities, performance, outcomes and results to differ materially from those indicated.Factors that could result in such differences or otherwise materially affect Quicksilver Resources’ financial condition, results of operations and cash flows include:changes in general economic conditions; fluctuations in natural gas and crude oil prices; failure or delays in achieving expected production from natural gas and crude oil exploration and development projects; effects of hedging natural gas and crude oil prices; uncertainties inherent in estimates of natural gas and crude oil reserves and predicting natural gas and crude oil reservoir performance; competitive conditions in our industry; actions taken by third-party operators, processors and transporters; changes in the availability and cost of capital; delays in obtaining oilfield equipment and increases in drilling and other service costs; operating hazards, natural disasters, weather-related delays, casualty losses and other matters beyond our control; the effects of existing and future laws and governmental regulations; and the effects of existing or future litigation; as well as, other factors disclosed in Quicksilver Resources’ filings with the Securities and Exchange Commission.Except as required by law, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Investor & Media Contact: Quicksilver Resources Inc. Rick Buterbaugh (817) 665-4835 KWK 07-21 -more- NEWS RELEASE Page5 of9 QUICKSILVER RESOURCES INC. Unaudited Selected Operating Results Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Production: Natural gas (MMcf) 16,399 13,794 45,259 39,430 Oil (MBbls) 153 148 462 444 NGL (MBbls) 756 229 1,605 464 Total (MMcfe) 21,864 16,055 57,662 44,878 United States (MMcfe) 16,617 11,528 42,466 31,496 Canada (MMcfe) 5,247 4,527 15,196 13,382 Total (MMcfe) 21,864 16,055 57,662 44,878 Average Daily Production: Natural gas (Mcfd) 178,250 149,939 165,784 144,431 Oil (Bbld) 1,673 1,603 1,692 1,628 NGL (Bbld) 8,228 2,491 5,880 1,698 Total (Mcfed) 237,655 174,506 211,215 164,387 Average Sales Price Per Unit (excluding effects of hedging): Natural gas (per Mcf) $ 5.29 $ 5.35 $ 5.82 $ 5.88 Oil (per Bbl) $ 70.47 $ 64.74 $ 60.32 $ 62.85 NGL (per Bbl) $ 43.18 $ 41.91 $ 40.52 $ 41.51 Total (per Mcfe) $ 5.96 $ 5.79 $ 6.18 $ 6.22 Average Sales Price Per Unit (including effects of hedging): Natural gas (per Mcf) $ 6.63 $ 5.73 $ 6.77 $ 6.05 Oil (per Bbl) $ 69.67 $ 64.74 $ 60.06 $ 61.84 NGL (per Bbl) $ 41.82 $ 41.91 $ 39.88 $ 41.51 Total (per Mcfe) $ 6.91 $ 6.11 $ 6.91 $ 6.36 Expense per Mcfe: United States production cost $ 2.15 $ 1.56 $ 1.92 $ 1.67 Canada production cost $ 1.64 $ 1.45 $ 1.52 $ 1.31 Total production cost $ 2.02 $ 1.53 $ 1.82 $ 1.56 Production and ad valorem taxes $ 0.20 $ 0.28 $ 0.23 $ 0.24 General and administrative expenses $ 0.65 $ 0.39 $ 0.60 $ 0.40 Depletion, depreciation and accretion $ 1.47 $ 1.24 $ 1.47 $ 1.24 -more- NEWS RELEASE Page6 of9 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATED BALANCE SHEETS In thousands, except for share data – Unaudited September 30, December 31, 2007 2006 ASSETS Current assets Cash and cash equivalents $ 19,590 $ 5,281 Accounts receivable, net of allowance for doubtful accounts 69,895 76,521 Current derivative assets 26,638 64,086 Other current assets 38,632 25,076 Total current assets 154,755 170,964 Investments in and advances to equity affiliates 7,161 7,434 Properties, plant and equipment – net (“full cost”) 2,387,851 1,679,280 Deferred derivative assets - 3,753 Other assets 22,209 21,481 $ 2,571,976 $ 1,882,912 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Current portion of long-term debt $ 126 $ 400 Accounts payable 133,920 109,914 Accrued liabilities 89,325 67,697 Accrued derivative obligations 3,822 - Current deferred tax liability 6,238 21,378 Total current liabilities 233,431 199,389 Long-term debt 1,318,441 919,117 Derivative obligations 2,733 - Asset retirement obligations 31,114 25,058 Deferred gain 83,697 - Deferred income taxes 200,453 156,251 Minority interest 26,711 7,431 Stockholders’ equity Preferred stock, $0.01 par value, 10,000,000 shares authorized, no shares issued - - Common stock, $0.01 par value, 200,000,000 shares authorized and 81,382,988 and 80,181,593 shares issued, respectively 814 802 Paid in capital in excess of par value 261,352 238,063 Treasury stock of 2,615,943 and 2,579,671 shares, respectively (12,262 ) (10,737 ) Accumulated other comprehensive income 55,097 60,099 Retained earnings 370,395 287,439 Total stockholders’ equity 675,396 575,666 $ 2,571,976 $ 1,882,912 -more- NEWS RELEASE Page7 of9 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME In thousands, except for per share data – Unaudited For the Three Months Ended For the Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenues Oil, gas and related product sales $ 151,046 $ 98,150 $ 398,297 $ 285,375 Other revenue 8,153 1,063 13,880 2,953 Total revenues 159,199 99,213 412,177 288,328 Expenses Oil and gas production costs 44,246 24,602 104,804 70,232 Production and ad valorem taxes 4,366 4,502 13,068 10,661 Other operating costs 855 300 1,940 1,249 Depletion, depreciation and accretion 32,115 19,933 84,614 55,560 Provision for doubtful accounts 136 - (128 ) - General and administrative 14,192 6,245 34,452 17,936 Total expenses 95,910 55,582 238,750 155,638 Income (loss) from equity affiliates 285 210 682 318 Operating income 63,574 43,841 174,109 133,008 Other income-net (385 ) (167 ) (1,856 ) (1,015 ) Interest expense 20,690 11,040 53,858 30,808 Income before income taxes and minority interest 43,269 32,968 122,107 103,215 Income tax expense 14,093 10,046 38,158 29,139 Minority interest expense 457 61 648 72 Net income $ 28,719 $ 22,861 $ 83,301 $ 74,004 Basic net income per common share $ 0.37 $ 0.30 $ 1.07 $ 0.97 Diluted net income per common share $ 0.35 $ 0.28 $ 1.01 $ 0.91 Weighted average common shares outstanding Basic 77,875 77,007 77,557 76,593 Diluted 84,185 83,306 84,014 83,056 -more- NEWS RELEASE Page8 of 9 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS In thousands-Unaudited For the Nine Months Ended September 30, 2007 2006 Operating activities: Net income $ 83,301 $ 74,004 Charges and credits to net income not affecting cash Depletion, depreciation and accretion 84,614 55,560 Deferred income taxes 37,912 29,095 Non-cash compensation 9,319 4,775 Amortization of deferred loan costs 1,458 1,615 Non-cash gain from hedging activities (2,959 ) (114 ) Income from equity affiliates (682 ) (318 ) Minority interest 648 72 Other 2,275 232 Changes in assets and liabilities Accounts receivable 6,754 7,748 Inventory, prepaid expenses and other (12,628 ) (17,921 ) Accounts payable 511 14,844 Accrued liabilities and other 36,907 18,114 Net cash provided by operating activities 247,430 187,706 Investing activities: Development and exploration costs and other property additions (706,035 ) (429,485 ) Return of investment from equity affiliates 162 558 Proceeds from sale of assets 166 5,670 Net cash used for investing activities (705,707 ) (423,257 ) Financing activities: Issuance of debt 540,030 483,148 Repayments of debt (182,357 ) (271,808 ) Debt issuance costs (4,513 ) (9,213 ) Proceeds from exercise of stock options 15,570 18,480 Minority interest contributions 109,905 4,506 Minority interest distributions (7,694 ) - Purchase of treasury stock (1,525 ) (480 ) Net cash provided by financing activities 469,416 224,633 Effect of exchange rate changes in cash 3,170 (37 ) Net increase (decrease) in cash and cash equivalents 14,309 (10,955 ) Cash and cash equivalents at beginning of period 5,281 14,318 Cash and cash equivalents at end of period $ 19,590 $ 3,363 -more- NEWS RELEASE Page9of 9 QUICKSILVER RESOURCES INC. RECONCILIATION OF NET INCOME TO ADJUSTED NET INCOME In thousands, except for per share data – Unaudited For the Three Months Ended For the Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net income $ 28,719 $ 22,861 $ 83,301 $ 74,004 Adjustments for divestment of Northeastern Operations Related hedges (2,000 ) - (2,000 ) - Termination-related expense 5,396 - 5,396 - Divestiture-related professional fees 2,000 - 2,000 - Total adjustments before income tax expense 5,396 - 5,396 - Income tax expense (1,889 ) - (1,889 ) - Adjustments for divestment after taxes 3,507 - 3,507 - Adjusted net income $ 32,226 $ 22,861 $ 86,808 $ 74,004 Adjusted net income per common share - Diluted $ 0.39 $ 0.28 $ 1.05 $ 0.91 Diluted weighted average common shares outstanding 84,185 83,306 84,014 83,056 -end-
